Exhibit 10.1

 

SEVENTH AMENDMENT TO OFFICE LEASE

 

This Seventh Amendment to Office Lease (this “Seventh Amendment”) is made and
entered into by and between ASP, Inc., the managing partner of Boulder Tower
Tenants in Common (“Landlord”), and HELMERICH & PAYNE, INC., a Delaware
Corporation (the “Tenant”), effective on and as of the date on which Tenant
executes this Seventh Amendment, as set forth on the signature page (the
“Effective Date”).

 

W I T N E S SETH

 

WHEREAS, Landlord and Tenant previously entered into that certain Office Lease
dated May 30, 2003, as amended by that certain First Amendment to the Lease
dated as of May 23, 2008, Second Amendment to Lease dated December 13, 2011,
Third Amendment to Office Lease (with form of Fourth Amendment to Office Lease
attached thereto as Exhibit “B”) dated September 5, 2012, Fifth Amendment to
Office Lease dated December 26, 2012, and Sixth Amendment to Office Lease dated
April 24, 2013 (collectively, the “Lease”); pursuant to which Landlord leases to
Tenant certain premises totaling 178,431 rentable square feet in the building
commonly known as Boulder Towers (the “Building”), located at 1437 South
Boulder, Tulsa, Oklahoma 74119 (the “Existing Premises”); and

 

WHEREAS, Landlord and Tenant desire to expand the Premises, and amend certain
other terms of the Lease, all as more particularly provided hereinbelow;

 

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, the Lease is hereby
modified and amended as set out below:

 

1.             Definitions.  All capitalized terms used herein shall have the
same meaning as defined in the Lease, unless otherwise defined in this Seventh
Amendment.

 

2.             Expansion Space; Term; Rent.  Landlord and Tenant hereby confirm,
stipulate and agree that the Existing Premises shall be expanded as of the term
commencement date to include an additional 1,016 rentable square feet of Storage
Space (the “Additional Storage Space”) as described in red outline on
Exhibit “A” attached hereto (and labeled Suites 20 and 48A).  Landlord will
deliver possession of the Additional Storage Space in “as is” condition upon
execution of this Seventh Amendment.  The term commencement date (“TCD”) and
date of rent commencement with respect to the Additional Storage Space will be
on the day of delivery of possession (prorated for any partial month); provided,
however, in the event delivery of possession is delayed and any such delay is
caused by Landlord or Landlord’s contractors, then Tenant shall be entitled to
receive from Landlord a rent credit equal to one (1) day of free Annual Rent for
every one (1) day of any such delay.  Unless sooner terminated as provided in
the Lease, and subject to the renewal options contained in the Lease, the
expiration date for the lease of the Additional Storage Space will be
January 31, 2025.  Annual Rental for the Additional Storage Space payable by
Tenant under the Lease shall be as follows:

 

Square Footage

 

Price/RSF

 

Annual Rent

 

Monthly Installment

 

1,016

 

$

5.75

 

$

5,842.00

 

$

486.83

 

 

With such Additional Storage Space, the total rentable square feet of the Leased
Premises is 179,447 rentable square feet and the total rentable area of the
Building is 521,802 rentable square feet.  In the event the parties execute the
form of Fourth Amendment to Lease previously agreed to, the parties agree to
modify that form prior to execution thereof in order to accurately reflect
(after giving effect to this Seventh Amendment) the total rentable square feet
of the Leased Premises, total parking spaces, and Tenant’s Share of Operating
Expenses.

 

--------------------------------------------------------------------------------


 

3.             Tenant’s Share and Operating Expense Base. Tenant’s Share
attributable to the Additional Storage Space shall be .19%. Tenant’s Share
attributable to the entire Leased Premises after the addition on the TCD of the
Additional Storage Space shall be 34.389%.  The Operating Expense Base for the
Additional Storage Space shall mean the amount of Operating Expenses for the
calendar year 2012. From and after the TCD, the 5% cap on increases in Tenant’s
Share attributable to the Additional Storage Space as to increases in Operating
Expenses, as set forth in Section 4.02(g) of the H&P Lease, shall be applicable
to the Additional Storage Space and Tenant’s Share shall be made in reference to
the base amount established in 2012.

 

4.             Authority. Each of Landlord and Tenant represents and warrants to
the other that the execution, delivery and performance of this Seventh Amendment
by such party is within the requisite power of such party, has been duly
authorized and is not in contravention of the terms of such party’s
organizational or governmental documents.

 

5.             Binding Effect. Each of Landlord and Tenant further represents
and warrants to the other that this Seventh Amendment, when duly executed and
delivered, will constitute a legal, valid, and binding obligation of Tenant,
Landlord and all owners of the Building, fully enforceable in accordance with
its respective terms, except as may be limited by bankruptcy, moratorium,
arrangement, receivership, insolvency, reorganization or similar laws affecting
the rights of creditors generally and the availability of specific performance
or other equitable remedies.

 

6.             Successors and Assigns.  This Seventh Amendment will be binding
on the parties’ successors and assigns.

 

7.             Brokers.  Tenant warrants that it has had no dealings with any
broker or agent other than Commercial Realty, LLC d/b/a CB Richard
Ellis|Oklahoma (the “Broker”) in connection with the negotiation or execution of
this Seventh Amendment.  Landlord shall indemnify and hold Tenant harmless from
and against any cost, expenses or liability for commissions or other
compensation or charges of Broker.  Tenant agrees to indemnify Landlord and hold
Landlord harmless from and against any and all costs, expenses or liability for
commissions or other compensations or charges claimed to be owed by Tenant to
any broker or agent, other than Broker, with respect to this Seventh Amendment
or the transactions evidenced hereby.

 

8.             Amendments.  With the exception of those terms and conditions
specifically modified and amended herein, the Lease shall remain in full force
and effect in accordance with all its terms and conditions. In the event of any
conflict between the terms and provisions of this Seventh Amendment and the
terms and provisions of the Lease, the terms and provisions of this Seventh
Amendment shall supersede and control.

 

9.             Counterparts.  This Seventh Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
such counterparts shall constitute one agreement. To facilitate execution of
this Seventh Amendment, the parties may execute and exchange facsimile
counterparts of the signature pages and facsimile counterparts shall serve as
originals.

 

10.          Disclosure.  Members of the Boulder Towers Tenants in Common are
licensed real estate brokers in the State of Oklahoma and are affiliated with
Commercial Realty, LLC d/b/a CB Richard Ellis|Oklahoma; they are also partners
in Boulder Towers Tenants in Common, the Landlord.

 

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment to
be effective as of the day and year as set forth above.

 

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

By: ASP, Inc.

 

 

 

Managing Partner of

 

Boulder Towers Tenants in Common

 

 

 

 

 

By:

/s/ William H. Mizener

 

Name: William H. Mizener

 

Title:  President

 

Date Executed: September 13, 2013

 

 

 

 

 

TENANT:

 

 

 

Helmerich & Payne, Inc.

 

 

 

 

 

By:

/s/ Steven R. Mackey

 

Name: Steven R. Mackey

 

Title:  Executive Vice President

 

Date Executed: September 16, 2013

 

--------------------------------------------------------------------------------

 